Exhibit 10.1

 

LOGO [g802728g0906042411923.jpg]

P.O. BOX 385014

BIRMINGHAM, ALABAMA 35238-5014

TELEPHONE: (205) 298-3791

FAX: (205) 298-2961

September 3, 2019

PRIVATE AND CONFIDENTIAL

Michael R. Mills

Delivered by Hand

Dear Michael:

The Board of Directors (the “Board”) of Vulcan Materials Company (the “Company”)
appreciates your service to the Company during the past 28 years. This letter
agreement (this “Agreement”) memorializes the terms of the agreement between you
and the Company regarding the terms of your retirement from the Company.

 

1.

Retirement.

(a)    Retirement Date. You hereby acknowledge and agree that your employment
with the Company and any entity controlled by, controlling or under common
control with the Company (an “affiliate”) shall terminate as of the close of
business on September 15, 2019 (the “Retirement Date”).

(b)    Retirement from Positions. Effective as of the end of business on the
Retirement Date, you hereby retire from your position as Chief Administrative
Officer and Secretary of the Company and from any other position you may hold
with the Company or any of its affiliates; provided that you shall continue to
serve as Chief Administrative Officer of the Company through the Retirement
Date, subject to Section 3(h). Prior to the Retirement Date, you shall provide
only those transition and other services to the Company as may be reasonably
requested by the Chief Executive Officer of the Company from your home, unless
otherwise requested by the Company. While you agree that each such retirement is
intended to be self-effectuating, you further agree to execute any documentation
the Company determines necessary or appropriate to facilitate such resignation.

(c)    Compensation and Benefits Through the Retirement Date. You shall continue
to participate in the compensation and benefit plans of the Company and its
affiliates in which you currently participate or to which you are a party, and
you shall continue to receive base salary at the rate in effect as of the date
hereof, through the Retirement Date; provided that if any terms of



--------------------------------------------------------------------------------

this Agreement conflict with the terms of any other compensation or benefit
plan, the terms of this Agreement shall exclusively govern unless prohibited by
law; and provided, further, that nothing herein shall result in the payment of
duplicate amounts or benefits. Notwithstanding the foregoing, in no event shall
you be entitled to any grants of additional compensatory awards denominated in
shares of common stock of the Company following the date hereof.

2.    Retirement Payments and Benefits. In consideration for your service to the
Company and its affiliates through the Retirement Date (subject to Section 2(g))
and your compliance with the terms of this Agreement, specifically including the
timely execution and non-revocation of the Release (as defined in and consistent
with Section 4) and the restrictive covenants set forth or referenced herein,
you shall be entitled to the payments and benefits set forth below:

(a)    Accrued Obligations. You shall be entitled to a cash payment, which shall
be paid in a lump sum on the first payroll date following the Retirement Date,
equal to the sum of (i) your annual base salary earned through the Retirement
Date to the extent not theretofore paid, and (ii) any accrued and unused
vacation pay to the extent not theretofore paid (the amounts contemplated by
clauses (i) and (ii), the “Accrued Obligations”). The Accrued Obligations shall
be due without regard to whether you have executed and not revoked the Release
or remain an employee of the Company and its affiliates through the Retirement
Date.

(b)    Cash Payment. You shall be eligible to receive your annual base salary as
in effect as of the Retirement Date for thirty-six months following the
Retirement Date (the “Covered Period”), to be paid in substantially equal
installments in accordance with the Company’s regularly scheduled salary payroll
dates. The actual amount of the cash payment shall be equal to $1,950,000 less
applicable tax withholdings.

(c)    COBRA Coverage. Following the Retirement Date, you shall be eligible to
elect, at the Company’s expense, continued health insurance coverage for you and
your eligible dependents in accordance with Section 4980B(f) of the Internal
Revenue Code of 1986 and any similar local laws (“COBRA Coverage”). You shall be
eligible for COBRA Coverage without regard to whether you have executed and not
revoked the Release or remain an employee of the Company and its affiliates
through the Retirement Date. If you elect to receive COBRA Coverage but such
COBRA Coverage cannot be provided for the full Covered Period, the Company shall
pay for health insurance coverage for you and your eligible dependents with
substantially the same level of coverage, upon substantially the same terms, as
in effect on the date of this agreement, for the period beginning with the date
such COBRA Coverage ends and ending on the last day of the Covered Period.

(d)    2019 Bonus. You shall be eligible to receive an annual short-term
incentive bonus in respect of the full 2019 fiscal year as if you had continued
to be employed through the end of the fiscal year, based on the achievement of
actual performance, less applicable tax withholdings, pursuant to the Company’s
Executive Incentive Plan (the “Bonus Plan”), notwithstanding any terms of the
Bonus Plan to the contrary. Such bonus shall be paid as of no later than
March 15, 2020. Your target bonus for the 2019 fiscal year is $520,000.

 

2



--------------------------------------------------------------------------------

(e)    Equity-Based Awards. Notwithstanding any provision of the applicable
award agreements to the contrary, (i) any outstanding stock-only stock
appreciation right (“SOSAR”) granted to you under the 2006 Omnibus Long-Term
Incentive Plan or the 2016 Omnibus Long-Term Incentive Plan (either such plan,
an “Equity Plan”) that would, by its terms, become vested following the
Retirement Date subject to your continued employment, shall remain eligible to
become vested and exercisable on the schedule contemplated by the applicable
award agreement (notwithstanding the termination of your employment), and
(ii) you shall be permitted to continue to exercise each SOSAR granted to you
under the Equity Plans that is outstanding and vested as of the Retirement Date
or that will become vested following the Retirement Date for the full remaining
term of the applicable SOSAR (subject to earlier vesting and cashout, if
applicable, in accordance with the terms of the applicable Equity Plan). In
addition, you shall be eligible for continued vesting in and payment of any
restricted share unit awards (the “RSU Awards”) and performance share unit
awards that have been granted to you and are outstanding as of the date of this
Agreement (the “PSU Awards”), in each case pursuant to the terms of the Equity
Plans and such award (as if your employment with the company had continued
through the relevant vesting date(s)). Each SOSAR, RSU Award and PSU Award held
by you that, as of the Retirement Date, is vested or is eligible to become
vested following the Retirement Date is set forth on Exhibit A (collectively,
the “Equity Awards”).

(f)    Other Employee Benefits. During the Covered Period, the Company will pay
the premiums to allow you to receive life insurance benefits with substantially
the same level of coverage, upon substantially the same terms and otherwise to
the same extent as such benefits shall have been in effect immediately prior to
the Retirement Date.

(g)    Effect of Payments on Compensatory Arrangements. You acknowledge that the
payments and benefits to which you are entitled pursuant to this Section 2 and
otherwise solely on account of the termination of your employment shall not be
considered in determining your benefits under any plan, agreement, policy or
arrangement of the Company and its affiliates, including but not limited to the
Company’s 401(k) plan and other deferred compensation arrangements. The payments
and benefits provided under this Section 2 shall be in full satisfaction of the
obligations of the Company and its affiliates to you under this Agreement or any
other plan, agreement, policy or arrangement of the Company and its affiliates
in connection with your termination of employment, and in no event shall you be
entitled to pay or benefits beyond those specified in this Section 2.

 

3.

Restrictive Covenants; Effect of Certain Retirements.

 

  (a)

Nondisclosure of Confidential Information.

(i)    You acknowledge that, during the course of your employment with the
Company and its affiliates, you have had and will continue to have access to,
and have gained and will continue to gain knowledge with respect to,
“Confidential Information” (as defined below). You agree that you shall not,
without the prior written consent of the Company, during the period of your
employment with the Company and its affiliates and thereafter for so long as it
remains Confidential Information, use or disclose, or knowingly permit any
unauthorized person to use, disclose or gain access to, any Confidential
Information; provided, however, that you may disclose Confidential Information
(x) as required by law or (y) as ordered by a court; provided that, in each
case, (A) you shall promptly notify the Company in writing, and consult with and
assist the Company in seeking a protective order or request for another
appropriate remedy; (B) if such protective order or remedy is not obtained, or
if the Company waives compliance

 

3



--------------------------------------------------------------------------------

with the terms of the preceding clause (A), you shall disclose only that portion
of the Confidential Information that, in the opinion of your legal counsel, is
legally required to be disclosed and shall exercise reasonable best efforts to
assure that confidential treatment shall be accorded to such Confidential
Information by the receiving person; and (C) to the extent permitted by
applicable law, the Company shall be given an opportunity to review the
Confidential Information prior to disclosure thereof. Notwithstanding any
provision of this Agreement to the contrary, the provisions of this Agreement
are not intended to, and shall be interpreted in a manner that does not, limit
or restrict you from exercising your legally protected whistleblower rights
(including pursuant to Rule 21F under the Securities Exchange Act of 1934, as
amended.

(ii)    For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business and affairs of the
Company or any of its affiliates, including all business information (whether or
not in written form) that relates to the Company or any of its affiliates, or
their directors, officers, employees, customers, suppliers or contractors or any
other third parties with respect to which the Company or any of its affiliates
has a business relationship or owes a duty of confidentiality, or their
respective businesses or products, and that is not known to the public generally
other than as a result of your breach of this Agreement, including any such:
technical information or reports; trade secrets; unwritten knowledge and
“know-how”; operating instructions; training manuals; customer lists; customer
buying records and habits; product sales records and documents, and product
development, marketing, operating and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans;
information relating to pricing, competitive strategies and new technology
implementation and product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists. Confidential Information shall not include such information known to you
prior to your involvement with the Company or any of its affiliates or
information rightfully obtained from a third party (other than pursuant to your
breach of this Agreement or any other duty of confidentiality).

 

  (b)

Noncompetition and Nonsolicitation.

(i)    Noncompetition. You agree that, during your employment with the Company
and its affiliates and during the two-year period following the Retirement Date
(or if any Equity Awards would vest on a date that is later than the end of such
two-year period, then such two-year period shall be extended through such final
vesting date) (the “Restricted Period”), you will not engage in Competition (as
defined below). You shall be deemed to be engaging in “Competition” if you,
directly or indirectly, anywhere in the Restricted Area: (a) own, manage,
operate, control or participate in the ownership, management, operation or
control of, have any financial interest in, or are connected as an officer,
director or partner of any business (whether through a corporation or other
entity) engaged in the production of aggregates, sand and gravel, ready-mix
concrete, asphalt, or other construction-material-related items manufactured by
the Company (such business, a “Competitive Business”); or (b) serve as an
employee, consultant or otherwise for an entity with a Competitive Business in
any capacity, except to the extent that your duties are solely related to a
unit, division, subsidiary or affiliate of such entity that is not engaged in a
Competitive Business. Ownership for personal investment purposes only of less
than 2% of the voting stock of any publicly held corporation shall not
constitute a violation of

 

4



--------------------------------------------------------------------------------

this Section 3(b). The “Restricted Area” means (w) the Bahamas; (x) the
continental United States; (y) Mexico; or (z) any other location in which the
Company or its affiliates is engaged in business or, to your knowledge, has
taken substantial steps toward the development of business at the time of your
termination of services. Notwithstanding the provisions of this Section 3(b)(i),
and subject to prior written consent of the Company, during the Restricted
Period you may accept requests from a current or former customer, vendor or
other provider to the Company to provide consulting services on matters related
to the business of such third party, so long as such services would not
otherwise result in your engaging in Competition.

(ii)    Nonsolicitation of Customers. You acknowledge that, during the course of
your employment with the Company and its affiliates, you have and will continue
to occupy a position of trust and confidence and will acquire Confidential
Information about the Company and its affiliates, and their clients and
customers that is not disclosed by the Company or any of its affiliates in the
ordinary course of business, including trade secrets, data, formulae,
information concerning customers and other information that is of value to the
Company and its affiliates because it is not generally known. Accordingly, you
agree that, during the Restricted Period, you will not, either individually or
as an officer, director, stockholder, member, partner, agent, consultant or
principal of another business firm, directly or indirectly, on behalf of any
Competitive Business, solicit any customer of the Company or of its affiliates.

(iii)    Nonsolicitation of Employees. You acknowledge that, during the course
of your employment with the Company and its affiliates, you have and will
continue to possess Confidential Information about other employees of the
Company and its affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and interpersonal relationships with
suppliers to and customers of the Company and its affiliates. You acknowledge
that this information is not generally known, is of substantial value to the
Company and its affiliates in developing their respective businesses and in
securing and retaining customers, and has been and will be acquired by you
because of your business position with the Company. Accordingly, you agree that,
during the Restricted Period, you will not, directly or indirectly, solicit or
recruit any person who is at such time, or who at any time during the
three-month period prior to such solicitation or recruiting had been, an
employee of the Company or its affiliates for the purpose of being employed by
or providing services to you or by or to any business, individual, partnership,
firm, corporation or other entity on whose behalf you are acting as an agent,
representative or employee, and that you will not convey any such Confidential
Information or trade secrets about other employees of the Company or any of its
affiliates to any other person except within the scope of your duties as an
employee of the Company or its affiliates.

(iv)    Tolling. The Restricted Period shall be tolled during (and shall be
deemed automatically extended by) any period during which you are in violation
of the provisions of this Section 3(b).

(v)    Blue Pencil. If a court of competent jurisdiction determines that any
provision of this Section 3(b) is invalid or more restrictive than permitted
under the governing law of such jurisdiction, then, only as to enforcement of
this Section 3(b) within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.

 

5



--------------------------------------------------------------------------------

(c)    Nondisparagement. From and following the date hereof, you shall not make,
either directly or by or through another person, and you shall cause your
agents, representatives and immediate family members not to make, any oral or
written defamatory statements or representations of or concerning the Company or
its affiliates, any of their clients or businesses or any of their current or
former officers, directors or employees (collectively, the “Company Persons”) or
any statements or representations that place a Company person in a false light;
provided, however, that nothing herein shall prohibit you from disclosing
truthful information if legally required (whether by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process).

(d)    Return of Property. You acknowledge that all documents, records, files,
lists, equipment, computer, software or other property (including intellectual
property) relating to the businesses of the Company or any of its affiliates, in
whatever form (including electronic), and all copies thereof, that have been or
are received or created by you while an employee of the Company or any of its
affiliates (including Confidential Information) are and shall remain the
property of the Company and its affiliates, and you shall immediately return
such property to the Company upon the termination of your employment and, in any
event, at the Company’s request; provided, however, you shall be permitted to
retain your Company-issued cell phone and iPad, subject to the Company’s removal
of all Company data stored on such devices. You further agree that any property
situated on the premises of, and owned by, the Company or any of its affiliates,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by the Company’s personnel at any time with or without
notice.

(e)    Trade Secrets; Whistleblower Rights. The Company hereby informs you that,
notwithstanding any provision of this Agreement to the contrary, an individual
may not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law, or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. Further, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the employer’s trade secrets to the
attorney and use the trade secret information in the court proceeding if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order. In addition,
notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall impair your rights under the whistleblower provisions of any
applicable federal law or regulation or, for the avoidance of doubt, limit your
right to receive an award for information provided to any government authority
under such law or regulation.

(f)    Remedies and Injunctive Relief. You acknowledge that your violation of
any of the covenants contained in this Agreement would cause irreparable damage
to the Company and its affiliates in an amount that would be material but not
readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, you agree that, notwithstanding any
provision of this Agreement to the contrary, in addition to any other damages it
is able to show, in the event of your violation of any of the covenants
contained in this Agreement, the Company and its affiliates shall be entitled
(without the necessity of showing economic loss or other actual damage) to
(i) cease payment or provision of all or any portion of the compensation and
benefits (including vesting opportunities) contemplated by

 

6



--------------------------------------------------------------------------------

Section 2 to the extent not previously paid or provided and immediate forfeiture
of any outstanding SOSARs, in addition to any other remedies set forth in any
Equity Award in accordance with the terms thereof, (ii) your prompt return of
all or any portion of such compensation and the value of such benefits
previously paid or provided and (iii) injunctive relief (including temporary
restraining orders, preliminary injunctions and permanent injunctions), without
posting a bond, in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in this Agreement in
addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Company and
its affiliates may have for damages under this Agreement or otherwise, and all
such rights shall be unrestricted.

 

  (g)

Acknowledgments.

(i)    You acknowledge that the Company and its affiliates have expended and
will continue to expend substantial amounts of time, money and effort to develop
business strategies, employee, customer and other relationships and goodwill to
build an effective organization. You further acknowledge that the Company and
its affiliates have a legitimate business interest in and right to protect its
Confidential Information, goodwill and employee, customer and other
relationships, and that the Company and its affiliates would be seriously
damaged by the disclosure of Confidential Information and the loss or
deterioration of its employee, customer and other relationships. You further
acknowledge that the Company and its affiliates are entitled to protect and
preserve the going concern value of the Company and its affiliates to the extent
permitted by law.

(ii)    In light of the foregoing acknowledgments, you agree that the covenants
contained in this Agreement are reasonable and properly required for the
adequate protection of the businesses and goodwill of the Company and its
affiliates. You further acknowledge that, although your compliance with the
covenants contained in this Agreement may prevent you from earning a livelihood
in a business similar to the business of the Company and its affiliates, your
experience and capabilities are such that you have other opportunities to earn a
livelihood and adequate means of support for your dependents.

(iii)    Prior to execution of this Agreement, you were advised by the Company
of your right to seek independent advice from an attorney of your own selection
regarding this Agreement. You acknowledge that you have entered into this
Agreement knowingly and voluntarily and with full knowledge and understanding of
the provisions of this Agreement after being given the opportunity to consult
with counsel. You further represent that, in entering into this Agreement, you
are not relying on any statements or representations made by any of the
directors, officers, employees or agents of the Company and its affiliates that
are not expressly set forth herein, and that you are relying only upon your own
judgment and any advice provided by your attorney.

(iv)    In light of the acknowledgments contained in this Section 3(g), you
agree not to challenge or contest the reasonableness, validity or enforceability
of any limitations on, and obligations of, you contained in this Agreement.

 

7



--------------------------------------------------------------------------------

(h)    At-Will Employment. For the avoidance of doubt, your employment shall
continue to be “at will” until the Retirement Date. This Agreement shall remain
in effect following any termination of employment under circumstances described
in this Section 3(h).

4.    General Release. You acknowledge that, as of immediately prior to the
execution of this Agreement, you were not legally entitled to the payments and
benefits set forth in Section 2 of this Agreement. In consideration of such
payments and benefits, on or following the Retirement Date, but not later than
21 days following the Retirement Date, you shall execute and deliver to the
Company a Retirement and Release Agreement substantially in the form attached as
Exhibit B (the “Release”). Notwithstanding anything in this Agreement or in any
other plan, policy, agreement or arrangement of the Company and its affiliates
to the contrary, whether or not you are a party thereto, if you (a) fail to
execute and deliver the Release to the Company within such 21-day period, or
(b) revoke the Release in accordance with the terms thereof, the Company and its
affiliates, in addition to any other remedies they may have, shall be entitled
to (i) cease payment of the compensation and benefits (including any Equity
Award vesting opportunities) contemplated by Section 2 to the extent not
previously paid or provided and the term of exercise of the SOSARs will revert
back to the period of exercise set forth in Section 4(d) of the SOSAR Equity
Award grant agreement, and (ii) your prompt return of any portion of such
compensation and the value of such benefits previously paid or provided, in each
case to the extent to which you would not have been legally entitled had you
been terminated by the Company and its affiliates on the Retirement Date,
without waiving the Company’s and its affiliates’ applicable entitlements under
the Release.

 

5.

Miscellaneous.

(a)    Governing Law; Dispute Resolution. This Agreement, and the rights and
obligations of the parties hereto, shall be governed by and construed in
accordance with the laws of the State of New Jersey, without respect to its
principles of conflicts of laws, except to the extent governed by federal laws,
and shall be construed according to its fair meaning and not for or against any
party. You and the Company irrevocably submit to the jurisdiction of any state
or federal court sitting in or for Birmingham, Alabama, with respect to any
dispute arising out of or relating to this Agreement or the Release, and each
party hereto irrevocably agrees that all claims in respect of such dispute or
proceeding shall be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by law, any objection that
they may now or hereafter have to the venue of any dispute arising out of or
relating to this Agreement or the transactions contemplated hereby brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute or proceeding. Each party hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Each party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any right it may have to a trial
by jury in respect of any litigation as between the parties directly or
indirectly arising out of, under or in connection with this Agreement or the
Release or the transactions contemplated hereby or disputes relating hereto.
Each of the parties hereto (i) certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waivers and (ii) acknowledges that it and the other party have been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications contained in this Section 5(a).

 

8



--------------------------------------------------------------------------------

(b)    Notices. All notices, requests, demands or other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered in person or deposited in the United States mail, postage
prepaid, by registered or certified mail, return receipt requested, to the Party
to whom such notice is being given as follows:

 

  As to you:   The address currently on file at the Company for Michael R. Mills
  As to the Company:   Vulcan Materials Company     P.O. Box 385014    
Birmingham, Alabama 35238-5014     Attention: Chief Executive Officer

Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.

(c)    Cooperation. You agree that upon the reasonable request of the Company or
its affiliates following the Retirement Date, you shall use reasonable efforts
to assist and cooperate with the Company or its affiliates in connection with
the defense or prosecution of any claim that may be made against or by the
Company or its affiliates, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company or its
affiliates, including any proceedings before any arbitral, administrative,
regulatory, judicial, legislative or other body or agency. You will be entitled
only to reimbursement for any reasonable out-of-pocket expenses (including
travel expenses) incurred in connection with providing such assistance. In the
event your assistance exceeds ten hours on a single matter following the date
that payments under Section 2(b) of this Agreement have ceased, the Company
agrees to pay you a reasonable hourly fee to be agreed by you and the Company.

(d)    No Mitigation; No Offset. In no event shall you be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to you under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not you obtain other employment.

(e)    Taxes. The Company and its affiliates shall be entitled to withhold from
the benefits and payments described herein all income and employment taxes
required to be withheld by applicable law.

(f)     Section 409A.

(i)    General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Internal Revenue Code of 1986 (“Section 409A”).
Any payments that qualify for the “short-term deferral” exception, the
separation pay exception or another exception under Section 409A shall be paid
under the applicable exception. For purposes of the limitations on nonqualified
deferred compensation under Section 409A, each payment or installment in a
series of payments under this Agreement shall be treated as a separate payment
of compensation. All payments to be made upon a termination of employment under
this Agreement may be made

 

9



--------------------------------------------------------------------------------

only upon a “separation from service” under Section 409A to the extent necessary
to avoid the imposition of penalty taxes on you pursuant to Section 409A. In no
event may you, directly or indirectly, designate the calendar year of any
payment under this Agreement, and to the extent required by Section 409A, any
payment that may be paid in more than one taxable year (depending on the time
that you execute the Release) shall be paid in the later taxable year.

(ii)    Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A shall be made in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (A) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this Agreement); (B)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year; (C) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and
(D) the right to reimbursement or in-kind benefits is not subject to liquidation
or exchange for another benefit.

(iii)    Delay of Payments. Notwithstanding any other provision of this
Agreement to the contrary, if you are considered a “specified employee” for
purposes of    Section 409A (as determined in accordance with the methodology
established by the Company and its affiliates as in effect on the Retirement
Date), any payment that constitutes nonqualified deferred compensation within
the meaning of Section 409A that is otherwise due to you under this Agreement
during the six-month period immediately following your separation from service
(as determined in accordance with Section 409A) on account of your separation
from service shall be accumulated and paid to you on the first business day of
the seventh month following your separation from service (the “Delayed Payment
Date”), to the extent necessary to prevent the imposition of tax penalties on
you under Section 409A. If you die during the postponement period, the amounts
and entitlements delayed on account of Section 409A shall be paid to the
personal representative of your estate on the first to occur of the Delayed
Payment Date or 30 calendar days after the date of your death.

(g)    Severability. If any provision hereof is unenforceable, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such unenforceable provision had never constituted a part hereof, the
remaining provisions hereof shall remain in full force and effect, and the court
construing the Agreement shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.

(h)    Successors. This Agreement shall inure to the benefit of, be enforceable
by, and be binding upon your legal representatives. This Agreement shall inure
to the benefit of, be enforceable by, and be binding upon the Company and its
successors and assigns. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid that assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

10



--------------------------------------------------------------------------------

(i)    No Assignment. Except as expressly contemplated by this Agreement, the
compensation and benefits payable under this Agreement shall not be subject to
anticipation, alienation, pledge, sale, transfer, assignment, garnishment,
attachment, execution, encumbrance, levy, lien or change, and any attempt to
cause such compensation and benefits to be so subjected shall not be recognized,
except to the extent required by law.

(j)    Headings and Captions. The headings and captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.

(k)    Interpretation. As used in this Agreement, the term “including” does not
limit the preceding words or terms.

(l)    Amendments. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the Parties hereto or their respective
successors and legal representatives.

(m)    Entire Agreement. This Agreement and the Release attached hereto as
Exhibit B, together with the 2006 Omnibus Long-Term Incentive Plan, the 2016
Omnibus Long-Term Incentive Plan and any applicable Equity Award grant
agreements (subject as applicable to the terms and conditions of the vesting
opportunities following the Retirement Date that are provided for under this
Agreement) and any indemnification or other similar rights under the bylaws of
the Company and its affiliates, other governance documents, or any other rights
under directors’ and officers’ insurance policies constitutes the entire
agreement of the parties hereto in respect of the terms and conditions of your
employment with the Company and its affiliates, including your payment and
benefit entitlements, and, as of the date hereof, supersedes and cancels in
their entirety all prior understandings, agreements and commitments, whether
written or oral, relating to the terms and conditions of employment between you,
on the one hand, and the Company or its affiliates, on the other hand.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

If you agree that this Agreement accurately represents our understanding, please
sign and return this Agreement, which will become a binding agreement on our
receipt.

 

Very truly yours, VULCAN MATERIALS COMPANY

By:  

/s/ J. Thomas Hill

NAME:   J. Thomas Hill TITLE:   Chief Executive Officer



--------------------------------------------------------------------------------

Accepted and agreed this 3rd day of September, 2019.

 

/s/ Michael R. Mills

Michael R. Mills



--------------------------------------------------------------------------------

EXHIBIT A

OUTSTANDING EQUITY AWARDS

 

Grant Date

   Type of
Award    Exercise Price ($)
(SOSARs only)      Shares Subject to the
Awards Expected to
Be Vested on
Retirement Date   Shares Subject to
Continued Vesting
after the
Retirement Date    Final PSU or RSU
Vesting/
Option Expiration Date

2/7/2013

   SOSAR    $ 55.41      7,0001   N/A    2/7/2023

2/13/2014

   SOSAR    $ 66.00      7,2001   N/A    2/13/2024

2/12/2015

   SOSAR    $ 79.41      7,1001   N/A    2/12/2025

2/12/2016

   SOSAR    $ 92.02      6,975   2,325    2/12/2026

2/12/2016

   PSU      —        0   9,300    12/31/2019

2/10/2017

   SOSAR    $ 122.60      4,600   2,300    2/10/2027

2/10/2017

   PSU      —        0   6,900    12/31/2019

2/23/2018

   SOSAR    $ 121.69      2,200   4,400    2/23/2028

2/23/2018

   PSU      —        0   6,600    12/31/2020

2/19/2019

   SOSAR    $ 113.16      0   6,300    2/19/2029

2/19/2019

   PSU      —        0   6,500    12/31/2021

2/19/2019

   RSU      —        0   2,200    2/19/2022

 

1 

These SOSARs became fully vested by their terms prior to the date hereof, but
shall remain exercisable for the full remaining term of such SOSARs, in
accordance with the terms thereof, consistent with the terms applicable to the
other SOSARs set forth on this Exhibit A.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

This General Release of all Claims (this “Release”) is entered into on
September 3, 2019, by and between Vulcan Materials Company (the “Company”) and
Michael R. Mills (the “Executive”).

In consideration of the payments and benefits set forth in the Letter Agreement
(the “Letter Agreement”) between the Executive and the Company, dated
September 3, 2019 (the “Effective Date”), to which the Executive first became
legally entitled following the Effective Date and by virtue of the Letter
Agreement, the Executive agrees as follows:

 

1.

General Release and Waiver of Claims.

(a)    Release. In consideration of the payments and benefits provided to the
Executive under the Letter Agreement to which the Executive first became legally
entitled following the Effective Date and by virtue of the Letter Agreement, and
after consultation with counsel, the Executive and each of the Executive’s
respective heirs, executors, administrators, representatives, agents, successors
and assigns (collectively, the “Releasors”) hereby irrevocably and
unconditionally release and forever discharge the Company and its subsidiaries
and affiliates and each of their respective officers, employees, directors,
shareholders and agents (“Releasees”) from any and all claims, actions, causes
of action, rights, judgments, obligations, damages, demands, accountings or
liabilities of whatever kind or character (collectively, “Claims”), including,
without limitation, any Claims under any federal, state, local or foreign law,
that the Releasors may have, or in the future may possess, arising out of
(i) the Executive’s employment relationship with and service as an employee,
officer or director of the Company or any of its subsidiaries, and the
termination of such relationship or service and (ii) any event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date hereof; provided, however, that notwithstanding anything else herein to the
contrary, this Release shall not affect: the obligations of the Company or the
Executive as set forth in the Letter Agreement or any other plan, policy or
arrangement of the Company and its affiliates or other obligations that, in each
case, by their terms, are to be performed after the date hereof by the Company
or the Executive (including, without limitation, obligations to the Executive
under the Letter Agreement for any payments or benefits, under any stock option,
stock or equity-based award, plan or agreements, or payments or obligations
under any pension plan or other benefit or deferred compensation plan, all of
which shall remain in effect in accordance with their terms); any
indemnification or similar rights the Executive has as a current or former
officer or director of the Company and its affiliates, including, without
limitation, any and all rights thereto referenced in the bylaws of the Company
and its affiliates, other governance documents, or any rights with respect to
directors’ and officers’ insurance policies; and the Executive’s right to
reimbursement of business expenses incurred prior to the “Retirement Date” (as
defined in the Letter Agreement).

(b)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Letter Agreement to which the
Executive first became legally entitled following the Effective Date, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have

 

B-1



--------------------------------------------------------------------------------

as of the date the Executive signs this Release arising under the federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”). By signing this Release, the
Executive hereby acknowledges and confirms the following: (i) the Executive was
advised by the Company in connection with his termination to consult with an
attorney of his choice prior to signing this Release and to have such attorney
explain to the Executive the terms of this Release, including, without
limitation, the terms relating to the Executive’s release of claims arising
under ADEA, and the Executive has in fact consulted with an attorney; (ii) the
Executive was given a period of not fewer than twenty-one (21) calendar days to
consider the terms of this Release and to consult with an attorney of his
choosing with respect thereto; and (iii) the Executive knowingly and voluntarily
accepts the terms of this Release. The Executive also understands that he has
seven (7) calendar days following the date on which he signs this Release within
which to revoke the release contained in this paragraph, by providing the
Company a written notice of his revocation of the release and waiver contained
in this paragraph; provided that any such revocation shall not affect any other
provision of this Release.

(c)    No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Release.

2.    Proceedings. The Executive has not filed, and agrees not to initiate or
cause to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body, other than with respect to the obligations of the Company and its
affiliates to the Executive under the Letter Agreement or in respect of any
other matter described in the proviso to Section 1(a) (each, individually, a
“Proceeding”), and agrees not to participate voluntarily in any Proceeding;
provided, however, and subject to the immediately following sentence, nothing
set forth herein is intended to or shall interfere with the Executive’s right to
participate in a Proceeding with any appropriate federal, state or local
government agency enforcing discrimination laws, nor shall this Agreement
prohibit the Executive from cooperating with any such agency in its
investigation. To the maximum extent permitted by law, the Executive waives any
right he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding; provided that the foregoing shall not
apply to any legally protected whistleblower rights (including under Rule 21F
under the Securities Exchange Act of 1934).

3.    Remedies. Notwithstanding anything in this Release, the Letter Agreement
or in any other plan, policy, agreement or arrangement of the Company or its
affiliates to the contrary, whether or not the Executive is a party thereto, if
the Executive initiates or voluntarily participates in any Proceeding following
his receipt of written notice from the Company and a failure to cease such
participation within thirty (30) calendar days following receipt of such notice,
or if he revokes the ADEA release contained in Paragraph 1(b) of this Release
within the seven (7)-calendar-day period provided under Paragraph 1(b), the
Company and its affiliates, in addition to any other remedies they may have,
shall be entitled to (a) cease payment of the compensation and benefits
contemplated by Section 2 of the Letter Agreement to the extent not previously
paid or provided, and (b) the prompt return by the Executive of any portion of
such compensation and the value of such benefits previously paid or provided, in
each case to the extent to which the Executive would not have been legally
entitled had he been terminated by the Company and its affiliates on the
Effective Date, without waiving the release otherwise granted

 

B-2



--------------------------------------------------------------------------------

herein. The Executive understands that by entering into this Release he will be
limiting the availability of certain remedies that he may have against the
Company and its affiliates and limiting also his ability to pursue certain
claims against the Company and its affiliates.

4.    Severability Clause. If any provision or part of this Release is found to
be invalid or unenforceable, only that particular provision or part so found,
and not the entire Agreement, will be inoperative.

5.    Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the
Executive, Company or its affiliates.

6.    Governing Law; Dispute Resolution, etc. This Release shall be subject to
the provisions of Section 5(a) of the Letter Agreement, which are incorporated
herein by reference.

7.    Notices. All notices or communications hereunder shall be in writing,
addressed as provided in Section 5(b) of the Letter Agreement.

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THE AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS OWN
FREE WILL.

IN WITNESS WHEREOF, the Executive has executed this Release on the date set
forth below.

 

/s/ Michael R. Mills

NAME: Michael R. Mills Date of Execution: 9/3/19

 

B-3